DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5 and 7-12 were pending and were rejected in the previous office action. 
Claims 1, 10, and 11 were amended. 
New claims 13 and 14 were added, and claim 2 was canceled. 
Claims 1, 3-5 and 7-14 are currently pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP2019073773 filed 4/8/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Claim Objections: 
Applicant’s amendments to claims 10 and 11 have overcome the previous objections, which are withdrawn in this office action. 
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-5 and 7-12 (pgs. 7-9 of remarks filed 8/26/2022) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. 
Additionally, applicant argues that neither of Beaurepaire and Qian teach the limitations for automatic selection of a vehicle (pgs. 7-8 of remarks). While applicant mentions both references, applicant appears to be arguing against the references individually, rather than the combined teachings of the Beaurepaire and Qian references. However, the examiner reminds applicant that these limitations are rendered obvious by the combined teachings of Beaurepaire and Qian. As previously cited, Beaurepaire already teaches automatic selection of a vehicle for package reception/delivery from a pool of nearby vehicles, but lacks an explicitly teaching that the selection occurs from a plurality of vehicles in a parking lot. However, Qian teaches selection from a plurality of vehicles specifically located in a parking lot (Qian: ¶ 0029, ¶ 0038-0039). Whether or not Qian’s vehicle selection occurs “automatically” does not change the basis of the rejection, since Beaurepaire already teaches automatic selection, and Qian is merely relied upon to teach that vehicle selection occurs from a plurality of vehicles in a parking lot. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Please see the updated § 103 rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20130085898 A1 to Qian, and further in view of US 20170018183 A1 to Rosen et al. (Rosen). 

Claim 1: Beau teaches: 
 A vehicle selection apparatus (Beau: ¶ 0004-0006, ¶ 0030 apparatus for selecting a vehicle as a destination for receiving a delivery) comprising: 
a memory (Beaurepaire: ¶ 0004, ¶ 0097, ¶ 0108-0112 and Figs. 11 and 12 showing memory implemented as part of computer system for implementing the disclosed embodiments); and 
a processor including hardware (Beaurepaire: ¶ 0004, ¶ 0096-0099, ¶ 0108 and Figs. 11 and 12 showing processor for performing the functions of the disclosed embodiments), the processor being programmed to: 
receive, from a user terminal device, a request for delivery of a package to a plurality of vehicles parked or stopped […] (Beaurepaire: ¶ 0074-0076 showing user purchases an item and selects delivery via the car-sharing service, and the configuration platform searches for nearby cars for the delivery of the package; also see ¶ 0054; and see Figs. 10A-10B showing user request delivery via car sharing in Fig. 10A/¶ 0090 which causes the system to search for and display nearby parked cars in Fig. 10B/¶ 0091)

With respect to the limitation:
receive…a request…to a plurality of vehicles parked or stopped in a parking lot, 
Beaurepaire teaches receiving a request for delivery of a package to one of a plurality of vehicles including searching for a plurality of vehicles within a predetermined region that are available via a car-sharing service as a package delivery destination (Beaurepaire: ¶ 0074-0076, Figs. 10A-10B and ¶ 0090-0091; also see ¶ 0064), but merely lacks an explicit teaching that the vehicles may be located in the same parking lot. However, Qian teaches receiving a car-rental search request from a user device requesting the server to identify a plurality of vehicles available for a car-sharing service within a parking lot (Qian: ¶ 0029, ¶ 0038-0039). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving a request to identify/search for vehicles in a parking lot of Qian in the vehicle selection and delivery system of Beaurepaire with a reasonable expectation of success of arriving at the claimed invention, since the claimed invention is merely a combination of old elements (in that Beaurepaire searches for car-sharing vehicles used for package delivery, while Qian searches for available vehicles to a parking lot), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
automatically select, from among the plurality of vehicles parked or stopped in the parking lot, a vehicle for collection and delivery of the package that is a collection and delivery target, based on (i) information about positions of the plurality of vehicles with respect to the parking lot, and (ii) information about parking and stopping of the plurality of vehicles, 
Beaurepaire teaches automatically selecting, from among the plurality of vehicles, a vehicle for collection and delivery of the package that is a collection and delivery target (Beaurepaire: ¶ 0050, ¶ 0058, ¶ 0064, ¶ 0066-0067; also see ¶ 0091 showing selecting nearest vehicle), based on (i) information about positions of the plurality of vehicles parked or stopped (Beaurepaire: ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location; ¶ 0066, ¶ 0091-0092, ¶ 0032 specifying parked vehicles), and (ii) information about parking and stopping of the plurality of vehicles (Beaurepaire: ¶ 0066, ¶0092, ¶ 0032) – but Beaurepaire merely lacks an explicitly teaching that the pool of vehicles selected from includes vehicle in a parking lot. However, Qian remedies this by teaching selection and reservation of a vehicle from a car-sharing service from a plurality of vehicles parked in a parking lot via a reservation system (Qian: ¶ 0029, ¶ 0038-0039; also see ¶ 0008). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the selecting/reserving a vehicle from a plurality of vehicles identified in a parking lot of Qian in the vehicle selection and delivery system of Beaurepaire/Qian with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described above. 

With respect to the limitation: 
the information about parking and stopping of each of the plurality of vehicles including, for each vehicle of the plurality of vehicles, a parking and stopping position within the parking lot, and 
	Beaurepaire teaches selecting the vehicle using information about parking and stopping locations of vehicles (Beaurepaire: ¶ 0050, ¶ 0058, ¶ 0064, ¶ 0066-0067 vehicle selection; also see ¶ 0091 showing selecting nearest vehicle; ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location; ¶ 0066, ¶ 0091-0092, ¶ 0032 specifying parked vehicles), but does not specify parking and stopping information being parking and stopping positions within the parking lot for each vehicle. However, Rosen teaches recording information including a parking/stopping position of vehicles in a specific parking spot in parking lots (Rosen: ¶ 0090 showing recording specific spot parked in by vehicle and being occupied by the vehicle; ¶ 0098, ¶ 0119 showing the spots may correspond to spots in a parking lot).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include recording spots in the parking occupied by vehicles as taught by Rosen in the system of Beaurepaire/Qian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would also have been obvious to one of ordinary skill in the art to do so with a reasonable expectation of success of arriving at the claimed invention, with the motivation that tracking status of parking locations would remedy “inefficient use of available parking spots” (Rosen: ¶ 0014). 

Beaurepaire, as modified above, further teaches: 
the information about parking and stopping of each of the plurality of vehicles including…a package accommodation state (Beaurepaire: ¶ 0085 and ¶ 0086 showing determining that car is available to accept delivery of the item and recording acceptance of delivery of the package), 

With respect to the limitation: 
and automatically select…a vehicle…based on…(iii) schedule information including an arrival time and a departure time for each vehicle for entering and leaving the parking lot that is registered by each of owners of the plurality of vehicles
	Beaurepaire teaches automatically selecting a vehicle based on schedule/calendar information (Beaurepaire: ¶ 0050, ¶ 0063, ¶ 0065-0066) including calendar information of the vehicle owners (Beaurepaire: ¶ 0065-0066), but Beaurepaire/Qian do not explicitly teach the schedule information indicating an arrival time/departure time for these vehicles entering or leaving the parking lot. However, Rosen teaches recording schedule information indicating arrival of (Rosen: ¶ 0090 showing confirming arrival of vehicle to a specific spot, which as per ¶ 0079 includes a specific arrival time, i.e. “time in”; ¶ 0119, ¶ 0184-1085 showing the spots correspond to spots in a parking lot or garage and ¶ 0098 “Parking lot owners can manage their spots on an individual basis”) and departure of the vehicles in a parking lot (Rosen: ¶ 0091 showing confirming departure of a vehicle from a specific spot, which as per ¶ 0079 includes a specific departure time, i.e. “time out”; ¶ 0119, ¶ 0184-1085 showing the spots correspond to spots in a parking lot or garage and ¶ 0098 “Parking lot owners can manage their spots on an individual basis”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included recording information indicating arrival times and departure times of vehicles of Rosen in the system of Beaurepaire/Qian/Rosen with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations above. 

Beaurepaire, as modified above, further teaches: 
the plurality of vehicles having vehicle cabins that are usable for package reception (Beaurepaire:  ¶ 0032, ¶ 0039, ¶ 0058-0059, ¶ 0072 ¶ 0077-0078 showing the package may be placed in compartments of the vehicles including at least the vehicle trunk or glove compartment), 
transmit collection and delivery information of the package that includes information about the selected vehicle to a collection and delivery agent terminal that is associated with a collection and delivery agent of the package (Beaurepaire: ¶ 0086-0087; also see ¶ 0091 showing transmitting information about the vehicle to the delivery agent device), 
and transmit a vehicle cabin unlocking request to a vehicle-mounted device of the selected vehicle so as to cause a cabin of the selected vehicle to be unlocked (Beaurepaire: ¶ 0059 showing configuration platform grants access to the vehicle and remotely unlocks the vehicle; also see ¶ 0077-0078 delivery person transmits a request to access, i.e. unlock, the one or more compartments of the vehicle to make the delivery and is provided access by configuration platform)

Claim 3: Beaurepaire/Qian/Rosen teach claim 1. Beaurepaire, as modified above, further teaches: 
wherein the processor (Beaurepaire: ¶ 0065 “the configuration platform 109 performs the process 600 and is implemented in…a chip set including a processor”) is programmed to select the vehicle for collection and delivery of the package while referring to information about a condition for collection and delivery that is registered in advance by owners of the vehicles (Beaurepaire: ¶ 0066 “By way of example, a vehicle…is selected based on the calendar of the owner of that vehicle. For example, if it is determined from the calendar information that the vehicle will not be available after a predefined time threshold (e.g., 2 hours) from the current time, and the delivery time is anticipated to be less than 1 hour, then that vehicle is selected for delivery”) 

Claim 4: Beaurepaire/Qian/Rosen teach claim 1. Beaurepaire, as modified above, further teaches: 
wherein the processor is programmed to select the vehicle for collection and delivery of the package in accordance with a kind of the package (Beaurepaire: ¶ 0050 “the determination module 205 determines which of the one or more vehicles…to use for the at least one delivery based on the characteristics of the at least one item”; ¶ 0048 showing that the characteristics of the item include at least price, a size, weight, fragility, perishability) 

Claim 5: Beaurepaire/Qian/Rosen teach claim 1. Beaurepaire, as modified above, further teaches: 
wherein the processor is programmed to select the vehicle for collection and delivery of the package while referring to evaluation information obtained through evaluation performed by at least any of a past collection and delivery service user, owners of the vehicles, and a collection and delivery agent of the package (Beaurepaire: at least ¶ 0086 showing the vehicle is selected in one example by requesting that the car owner (i.e. the user’s friend) allow access to the vehicle to accept delivery of the item at the vehicle; alternatively, see ¶ 0075 showing when the delivery person is ready to make the delivery of the item the delivery person  can send a request to the configuration platform to retrieve the locations of one or more nearby shared vehicles or cars)

Claim 10: Beaurepaire teaches: 
A vehicle selection method performed by a vehicle selection apparatus (Beaurepaire: ¶ 0004-0006, ¶ 0030 apparatus for selecting a vehicle as a destination for receiving a delivery) that includes a memory and a processor including hardware (Beaurepaire: ¶ 0004, ¶ 0096-0099, ¶ 0108 and Figs. 11 and 12 showing memory and processor for performing the functions of the disclosed embodiments), the method comprising: 
receiving, from a user terminal device, a request for delivery of a package to a plurality of vehicles parked or stopped  […] (Beaurepaire: ¶ 0074-0076 showing user purchases an item and selects delivery via the car-sharing service, and the configuration platform searches for nearby cars for the delivery of the package; also see ¶ 0054; and see Figs. 10A-10B showing user request delivery via car sharing in Fig. 10A/¶ 0090 which causes the system to search for and display nearby parked cars in Fig. 10B/¶ 0091)

With respect to the limitation:
receiving…a request…to a plurality of vehicles parked or stopped in a parking lot, 
Beaurepaire teaches receiving a request for delivery of a package to one of a plurality of vehicles including searching for a plurality of vehicles within a predetermined region that are available via a car-sharing service as a package delivery destination (Beaurepaire: ¶ 0074-0076, Figs. 10A-10B and ¶ 0090-0091; also see ¶ 0064), but merely lacks an explicit teaching that the vehicles may be located in the same parking lot. However, Qian teaches receiving a car-rental search request from a user device requesting the server to identify a plurality of vehicles available for a car-sharing service within a parking lot (Qian: ¶ 0029, ¶ 0038-0039). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving a request to identify/search for vehicles in a parking lot of Qian in the vehicle selection and delivery system of Beaurepaire with a reasonable expectation of success of arriving at the claimed invention, since the claimed invention is merely a combination of old elements (in that Beaurepaire searches for car-sharing vehicles used for package delivery, while Qian searches for available vehicles to a parking lot), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



With respect to the limitation: 
automatically selecting, from among the plurality of vehicles parked or stopped in the parking lot, a vehicle for collection and delivery of the package that is a collection and delivery target, based on and by reading, from the memory, (i) information about position of the plurality of vehicles with respect to the parking lot, (ii) information about parking and stopping of the plurality of the vehicles, 
Beaurepaire teaches automatically selecting, from among the plurality of vehicles, a vehicle for collection and delivery of the package that is a collection and delivery target (Beaurepaire: ¶ 0050, ¶ 0058, ¶ 0064, ¶ 0066-0067; also see ¶ 0091 showing selecting nearest vehicle), based on (i) information about positions of the plurality of vehicles parked or stopped (Beaurepaire: ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location; ¶ 0066, ¶ 0091-0092, ¶ 0032 specifying parked vehicles), and (ii) information about parking and stopping of the plurality of vehicles (Beaurepaire: ¶ 0066, ¶0092, ¶ 0032) – but Beaurepaire merely lacks an explicitly teaching that the pool of vehicles selected from includes vehicle in a parking lot. However, Qian remedies this by teaching selection and reservation of a vehicle from a car-sharing service from a plurality of vehicles parked in a parking lot via a reservation system (Qian: ¶ 0029, ¶ 0038-0039; also see ¶ 0008). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the selecting/reserving a vehicle from a plurality of vehicles identified in a parking lot of Qian in the vehicle selection and delivery system of Beaurepaire/Qian with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described above. 

With respect to the limitation: 
the information about parking and stopping of each of the plurality of vehicles including, for each vehicle of the plurality of vehicles, a parking and stopping position within the parking lot, and 
	Beaurepaire teaches selecting the vehicle using information about parking and stopping locations of vehicles (Beaurepaire: ¶ 0050, ¶ 0058, ¶ 0064, ¶ 0066-0067 vehicle selection; also see ¶ 0091 showing selecting nearest vehicle; ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location; ¶ 0066, ¶ 0091-0092, ¶ 0032 specifying parked vehicles), but does not specify parking and stopping information being parking and stopping positions within the parking lot for each vehicle. However, Rosen teaches recording information including a parking/stopping position of vehicles in a specific parking spot in parking lots (Rosen: ¶ 0090 showing recording specific spot parked in by vehicle and being occupied by the vehicle; ¶ 0098, ¶ 0119 showing the spots may correspond to spots in a parking lot).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include recording spots in the parking occupied by vehicles as taught by Rosen in the system of Beaurepaire/Qian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would also have been obvious to one of ordinary skill in the art to do so with a reasonable expectation of success of arriving at the claimed invention, with the motivation that tracking status of parking locations would remedy “inefficient use of available parking spots” (Rosen: ¶ 0014). 

Beaurepaire, as modified above, further teaches: 
the information about parking and stopping of each of the plurality of vehicles including…a package accommodation state (Beaurepaire: ¶ 0085 and ¶ 0086 showing determining that car is available to accept delivery of the item and recording acceptance of delivery of the package), 

With respect to the limitation: 
and automatically selecting…a vehicle…based on…(iii) schedule information including an arrival time and a departure time for each vehicle for entering and leaving the parking lot that is registered by each of owners of the plurality of vehicles
	Beaurepaire teaches automatically selecting a vehicle based on schedule/calendar information (Beaurepaire: ¶ 0050, ¶ 0063, ¶ 0065-0066) including calendar information of the vehicle owners (Beaurepaire: ¶ 0065-0066), but Beaurepaire/Qian do not explicitly teach the schedule information indicating an arrival time/departure time for these vehicles entering or leaving the parking lot. However, Rosen teaches recording schedule information indicating arrival of (Rosen: ¶ 0090 showing confirming arrival of vehicle to a specific spot, which as per ¶ 0079 includes a specific arrival time, i.e. “time in”; ¶ 0119, ¶ 0184-1085 showing the spots correspond to spots in a parking lot or garage and ¶ 0098 “Parking lot owners can manage their spots on an individual basis”) and departure of the vehicles in a parking lot (Rosen: ¶ 0091 showing confirming departure of a vehicle from a specific spot, which as per ¶ 0079 includes a specific departure time, i.e. “time out”; ¶ 0119, ¶ 0184-1085 showing the spots correspond to spots in a parking lot or garage and ¶ 0098 “Parking lot owners can manage their spots on an individual basis”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included recording information indicating arrival times and departure times of vehicles of Rosen in the system of Beaurepaire/Qian/Rosen with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations above. 

Beaurepaire, as modified above, further teaches: 
the plurality of vehicles having cabins that are usable for package reception (Beaurepaire:  ¶ 0032, ¶ 0039, ¶ 0058-0059, ¶ 0072 ¶ 0077-0078 showing the package may be placed in compartments of the vehicles including at least the vehicle trunk or glove compartment), 
transmitting collection and delivery information of the package that includes information about the selected vehicle to a collection and delivery agent terminal that is associated with a collection and delivery agent of the package (Beaurepaire: ¶ 0086-0087; also see ¶ 0091 showing transmitting information about the vehicle to the delivery agent device); and
transmitting a vehicle cabin unlocking request to a vehicle-mounted device of the selected vehicle so as to cause the cabin of the selected vehicle to be unlocked (Beaurepaire: ¶ 0059 showing configuration platform grants access to the vehicle and remotely unlocks the vehicle; also see ¶ 0077-0078 delivery person transmits a request to access, i.e. unlock, the one or more compartments of the vehicle to make the delivery and is provided access by configuration platform)



Claim 11: Beaurepaire teaches: 
A non-transitory computer readable storage medium that stores a vehicle selection program (Beaurepaire: ¶ 0004, ¶ 0030, ¶ 0094, ¶ 0096, ¶ 0105-0106) showing computer program code on computer readable medium) executed by a vehicle selection apparatus (Beaurepaire: ¶ 0004-0006, ¶ 0030 apparatus for selecting a vehicle as a destination for receiving a delivery) that includes a memory and a processor including hardware, the program (Beaurepaire: ¶ 0004, ¶ 0096-0099, ¶ 0108 and Figs. 11 and 12 showing memory and processor for performing the functions of the disclosed embodiments) causing the vehicle selection apparatus to execute a process comprising: 
receiving, from a user terminal device, a request for delivery of a package to a plurality of vehicles parked or stopped […] (Beaurepaire: ¶ 0074-0076 showing user purchases an item and selects delivery via the car-sharing service, and the configuration platform searches for nearby cars for the delivery of the package; also see ¶ 0054; and see Figs. 10A-10B showing user request delivery via car sharing in Fig. 10A/¶ 0090 which causes the system to search for and display nearby parked cars in Fig. 10B/¶ 0091)

With respect to the limitation: 
receiving…a request…to a plurality of vehicles parked or stopped in a parking lot, 
Beaurepaire teaches receiving a request for delivery of a package to one of a plurality of vehicles including searching for a plurality of vehicles within a predetermined region that are available via a car-sharing service as a package delivery destination (Beaurepaire: ¶ 0074-0076, Figs. 10A-10B and ¶ 0090-0091; also see ¶ 0064), but merely lacks an explicit teaching that the vehicles may be located in the same parking lot. However, Qian teaches receiving a car-rental search request from a user device requesting the server to identify a plurality of vehicles available for a car-sharing service within a parking lot (Qian: ¶ 0029, ¶ 0038-0039). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving a request to identify/search for vehicles in a parking lot of Qian in the vehicle selection and delivery system of Beaurepaire with a reasonable expectation of success of arriving at the claimed invention, since the claimed invention is merely a combination of old elements (in that Beaurepaire searches for car-sharing vehicles used for package delivery, while Qian searches for available vehicles to a parking lot), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
automatically selecting, from among the plurality of vehicles parked or stopped in the parking lot, a vehicle for collection and delivery of the package that is a collection and delivery target, based on and by reading, from the memory, (i) information about position of the plurality of vehicles with respect to the parking lot, (ii) information about parking and stopping of the plurality of the vehicles, 
Beaurepaire teaches automatically selecting, from among the plurality of vehicles, a vehicle for collection and delivery of the package that is a collection and delivery target (Beaurepaire: ¶ 0050, ¶ 0058, ¶ 0064, ¶ 0066-0067; also see ¶ 0091 showing selecting nearest vehicle), based on (i) information about positions of the plurality of vehicles parked or stopped (Beaurepaire: ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location; ¶ 0066, ¶ 0091-0092, ¶ 0032 specifying parked vehicles), and (ii) information about parking and stopping of the plurality of vehicles (Beaurepaire: ¶ 0066, ¶0092, ¶ 0032) – but Beaurepaire merely lacks an explicitly teaching that the pool of vehicles selected from includes vehicle in a parking lot. However, Qian remedies this by teaching selection and reservation of a vehicle from a car-sharing service from a plurality of vehicles parked in a parking lot via a reservation system (Qian: ¶ 0029, ¶ 0038-0039; also see ¶ 0008). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the selecting/reserving a vehicle from a plurality of vehicles identified in a parking lot of Qian in the vehicle selection and delivery system of Beaurepaire/Qian with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described above. 

With respect to the limitation: 
the information about parking and stopping of each of the plurality of vehicles including, for each vehicle of the plurality of vehicles, a parking and stopping position within the parking lot, and 
	Beaurepaire teaches selecting the vehicle using information about parking and stopping locations of vehicles (Beaurepaire: ¶ 0050, ¶ 0058, ¶ 0064, ¶ 0066-0067 vehicle selection; also see ¶ 0091 showing selecting nearest vehicle; ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location; ¶ 0066, ¶ 0091-0092, ¶ 0032 specifying parked vehicles), but does not specify parking and stopping information being parking and stopping positions within the parking lot for each vehicle. However, Rosen teaches recording information including a parking/stopping position of vehicles in a specific parking spot in parking lots (Rosen: ¶ 0090 showing recording specific spot parked in by vehicle and being occupied by the vehicle; ¶ 0098, ¶ 0119 showing the spots may correspond to spots in a parking lot).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include recording spots in the parking occupied by vehicles as taught by Rosen in the system of Beaurepaire/Qian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would also have been obvious to one of ordinary skill in the art to do so with a reasonable expectation of success of arriving at the claimed invention, with the motivation that tracking status of parking locations would remedy “inefficient use of available parking spots” (Rosen: ¶ 0014). 

Beaurepaire, as modified above, further teaches: 
the information about parking and stopping of each of the plurality of vehicles including…a package accommodation state (Beaurepaire: ¶ 0085 and ¶ 0086 showing determining that car is available to accept delivery of the item and recording acceptance of delivery of the package), 

With respect to the limitation: 
and automatically selecting…a vehicle…based on…(iii) schedule information including an arrival time and a departure time for each vehicle for entering and leaving the parking lot that is registered by each of owners of the plurality of vehicles
	Beaurepaire teaches automatically selecting a vehicle based on schedule/calendar information (Beaurepaire: ¶ 0050, ¶ 0063, ¶ 0065-0066) including calendar information of the vehicle owners (Beaurepaire: ¶ 0065-0066), but Beaurepaire/Qian do not explicitly teach the schedule information indicating an arrival time/departure time for these vehicles entering or leaving the parking lot. However, Rosen teaches recording schedule information indicating arrival of (Rosen: ¶ 0090 showing confirming arrival of vehicle to a specific spot, which as per ¶ 0079 includes a specific arrival time, i.e. “time in”; ¶ 0119, ¶ 0184-1085 showing the spots correspond to spots in a parking lot or garage and ¶ 0098 “Parking lot owners can manage their spots on an individual basis”) and departure of the vehicles in a parking lot (Rosen: ¶ 0091 showing confirming departure of a vehicle from a specific spot, which as per ¶ 0079 includes a specific departure time, i.e. “time out”; ¶ 0119, ¶ 0184-1085 showing the spots correspond to spots in a parking lot or garage and ¶ 0098 “Parking lot owners can manage their spots on an individual basis”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included recording information indicating arrival times and departure times of vehicles of Rosen in the system of Beaurepaire/Qian/Rosen with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations above. 

Beaurepaire, as modified above, further teaches: 
the plurality of vehicles having vehicle cabins that are usable for package reception (Beaurepaire:  ¶ 0032, ¶ 0039, ¶ 0058-0059, ¶ 0072 ¶ 0077-0078 showing the package may be placed in compartments of the vehicles including at least the vehicle trunk or glove compartment); 
transmitting collection and delivery information of the package that includes information about the selected vehicle to a collection and delivery agent terminal that is associated with a collection and delivery agent of the package (Beaurepaire: ¶ 0086-0087; also see ¶ 0091 showing transmitting information about the vehicle to the delivery agent device)
and transmitting a vehicle cabin unlocking request to a vehicle-mounted device of the selected vehicle so as to cause the a cabin of the selected vehicle to be unlocked (Beaurepaire: ¶ 0059 showing configuration platform grants access to the vehicle and remotely unlocks the vehicle; also see ¶ 0077-0078 delivery person transmits a request to access, i.e. unlock, the one or more compartments of the vehicle to make the delivery and is provided access by configuration platform)

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beaurepaire) in view of US 20130085898 A1 to Qian, further in view of US 20170018183 A1 to Rosen et al. (Rosen), and even further in view of US 20170372546 A1 to Haruna.

Claim 7: Beaurepaire/Qian/Rosen teach claim 1. Beaurepaire, as modified above, further teaches: 
wherein the processor is programmed to receive a request for issuance of authentication information, which is needed to lock or unlock the vehicle cabin of the selected vehicle, from the collection and delivery agent terminal (Beaurepaire: ¶ 0077-0078 showing the delivery person sends a request for issuance of an authorization to open the vehicle, which is then received by the configuration platform, i.e. server, to access and unlock the vehicle such that the delivery person can deliver the parcel to the compartment of the vehicle), 

With respect to the limitation: 
transmit the request for issuance to an authentication management apparatus that manages the authentication information, 
Beaurepaire teaches, as seen above, that the configuration platform receives the request to gain access to the vehicle, and the same citation further teaches that the configuration platform queries the specific access rights or parameters granted by the user and/or the car service in order to determine whether or not access should be granted (Beaurepaire: ¶ 0077), which indicates but does not explicitly suggest that the configuration platform provides the request to another component of the configuration platform (i.e. database or other logic/functional component).  However, Haruna teaches that a center server receives a request for authentication information from a portable terminal (Haruna: ¶ 0095; also ¶ 0087-0088), wherein communications to the center server are received through at an API or communication processing unit of the center server (Haruna: Fig. 3 see API 327 of center server 30 and described in ¶ 0095; alternatively see Fig. 1 communication processing unit 321 of center server 30 as described in ¶ 0087-0088) and then transmitted to a vehicle use management unit (Haruna: Fig. 3 element 322 of center server 30 and described in ¶ 0095; alternatively see Fig. 1 vehicle use management unit 322 of center server 30 as described in ¶ 0087-0088). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the request received at the server, to a logic component of the server for issuance of authentication information of Haruna in the vehicle selection and access system of Beaurepaire/Qian/Rosen with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “reduce the leakage of authentication information, used for locking or unlocking a vehicle or facilities” (Haruna: ¶ 0008). It would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
and transmit the authentication information received from the authentication management apparatus to the collection and delivery agent terminal
Beaurepaire teaches that the configuration platform sends the determined access rights directly to the shared vehicle (Beaurepaire: ¶ 0077 configuration platform sends the access rights to the shared vehicle) and also suggests that the parcel delivery person, i.e. the collection and delivery agent, uses the granted access rights (e.g., access to the trunk) to deliver the item to the trunk of the shared vehicle (Beaurepaire: ¶ 0078) – but Beaurepaire/Qian/Rosen do not explicitly teach that the authentication information received from the authentication management apparatus is transmitted to a terminal that is used by the entity attempting to access the vehicle (as per Beaurepaire, a delivery and collection agent). However, Haruna teaches a communication processing unit or API transmitting the authentication information received from a vehicle use management unit to a portable terminal attempting to access the vehicle (Haruna: ¶ 0087-0088 and Fig. 1 elements 321, 322, and at least portable terminal 20; also see ¶ 0095 and Fig. 3 elements 327 and 322 of center server 30, and at least portable terminal 20 that received the authentication information). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the authentication information issued by the vehicle use management system to a portable terminal of Haruna in the vehicle selection and access system of Beaurepaire/Qian/Rosen/Haruna, for the same reasons described in the limitation above. 

Claim 8: Beaurepaire/Qian/Rosen teach claim 1. Beaurepaire, as modified above, further teaches: 
wherein the processor is programmed to receive a request for issuance of authentication information, which is needed to lock or unlock the vehicle cabin of the selected vehicle, from the collection and delivery agent terminal (Beaurepaire:¶ 0077-0078 showing the delivery person sends a request for issuance of an authorization to open the vehicle, which is then received by the configuration platform, i.e. server, to access and unlock the vehicle such that the delivery person can deliver the parcel to the compartment of the vehicle), 
issue the authentication information in response to the request for issuance (Beaurepaire: ¶ 0077 configuration platform issues access rights in response to the request), and 

With respect to the limitation: 
transmit the issued authentication information to the collection and delivery agent terminal
Beaurepaire teaches that the configuration platform sends the determined access rights directly to the shared vehicle (Beaurepaire: ¶ 0077 configuration platform sends the access rights to the shared vehicle) and also suggests that the parcel delivery person, i.e. the collection and delivery agent, uses the granted access rights (e.g., access to the trunk) to deliver the item to the trunk of the shared vehicle (Beaurepaire: ¶ 0078) – but Beaurepaire/Qian/Rosen do not explicitly teach that the authentication information is transmitted to a terminal that is used by the entity attempting to access the vehicle (as per Beaurepaire, a delivery and collection agent). However, Haruna teaches a communication processing unit or API transmitting the authentication information received from a vehicle use management unit to a portable terminal attempting to access the vehicle (Haruna: ¶ 0087-0088 and Fig. 1 elements 321, 322, and at least portable terminal 20; also see ¶ 0095 and Fig. 3 elements 327 and 322 of center server 30, and at least portable terminal 20 that received the authentication information). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the authentication information issued by the vehicle use management system to a portable terminal of Haruna in the vehicle selection and access system of Beaurepaire/Qian/Rosen, with the motivation to “reduce the leakage of authentication information, used for locking or unlocking a vehicle or facilities” (Haruna: ¶ 0008). It would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9: Beaurepaire/Qian/Rosen teach claim 1. Beaurepaire, as modified above, further teaches: 
wherein the processor is programmed to: acquire the collection and delivery information of the package and the information about parking and stopping of the vehicles from a vehicle management apparatus that manages the parking and stopping information of the vehicles (Beaurepaire: see ¶ 0064 and Fig. 5 step 503, and ¶ 0076 as above showing searching for nearby cars within a predefined distance of the user’s location or the delivery location; also ¶ 0041 database showing “details of friends of the user, vehicle type of size owned by the user or friends, general location of the vehicle, etc. or any combination thereof. In one scenario, the general location may include the home or office parking space of the user”), 

With respect to the limitation: 
transmit a request for issuance of authentication information, which is needed to lock or unlock a vehicle cabin of the selected vehicle, to the vehicle management apparatus after selection of the vehicle for collection and delivery of the package, and 
Beaurepaire teaches, as seen above, that the configuration platform receives the request to gain access to the vehicle, and the same citation further teaches that the configuration platform queries the specific access rights or parameters granted by the user and/or the car service in order to determine whether or not access should be granted (Beaurepaire: ¶ 0077), which indicates but does not explicitly suggest that the configuration platform provides the request to another component of the configuration platform (i.e. database or other logic/functional component). However, Haruna teaches a communication processing unit or API transmitting the authentication information received from a vehicle use management unit to a portable terminal attempting to access the vehicle (Haruna: ¶ 0087-0088 and Fig. 1 elements 321, 322, and at least portable terminal 20; also see ¶ 0095 and Fig. 3 elements 327 and 322 of center server 30, and at least portable terminal 20 that received the authentication information). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the authentication information issued by the vehicle use management system to a portable terminal of Haruna in the vehicle selection and access system of Beaurepaire/Qian/Rosen, with the motivation to “reduce the leakage of authentication information, used for locking or unlocking a vehicle or facilities” (Haruna: ¶ 0008). It would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Beaurepaire, as modified above, further teaches: 
transmit a vehicle cabin unlocking request to a vehicle-mounted device of the selected vehicle by using the authentication information received from the vehicle management apparatus (Beaurepaire: ¶ 0077 configuration platform sends the determined access rights to the shared vehicle)

Claim 13: See the rejection of claim 7 above teaching analogous limitations. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beaurepaire) in view of US 20130085898 A1 to Qian, further in view of US 20170018183 A1 to Rosen et al. (Rosen), and even further in view of US 10282625 B1 to Wengreen et al. (Wengreen). 

Claim 12: Beaurepaire/Qian/Rosen teach claim 1. With respect to the limitation: 
wherein the processor received an image captured by a camera that is mounted in the vehicle, and the processor determines whether the vehicle cabin is available for package reception by performing image recognition on the image 
While Beaurepaire teaches determining a vehicle available for package reception (Beaurepaire: at least ¶ 0064, ¶ 0076) and teaches a camera mounted in the vehicle that is used to detect and record when goods are delivered to the vehicle by the delivery agent (Beaurepaire: ¶ 0034), Beaurepaire/Qian/Rosen do not explicitly teach the processor receiving images from the camera used to detect whether the vehicle cabin is available for package reception. However, Wengreen teaches a system that receives images from a camera mounted on the interior of a vehicle (Wengreen: Col. 4: 37-49; Col. 46: 58-61; and Col. 18: 66 – Col. 19:10) in order to use image recognition and determine whether a vehicle is available for service (Wengreen: Col. 4: 50-64 showing using image analysis system to determine whether vehicle can be set to available or unavailable). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of image recognition from images captured by vehicle mounted cameras of Wengreen in the vehicle selection system of Beaurepaire/Qian/Rosen (such that it would have been obvious to use the vehicle’s mounted camera system of Beaurepaire to determine whether the vehicle is available as per Wengreen) with a reasonable expectation of success of arriving at the claimed invention, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beaurepaire) in view of US 20130085898 A1 to Qian, further in view of US 20170018183 A1 to Rosen et al. (Rosen), and even further in view of US 20170140326 A1 to Rhyu. 

Claim 14: Beaurepaire/Qian/Rosen teach claim 1. Beaurepaire, as modified above, further teaches: 
wherein the package is one of a plurality of packages (Beaurepaire: ¶ 0059 showing multiple deliveries to a vehicle in the same day), and the plurality of packages can be accommodated into one vehicle cabin of the plurality of vehicles (Beaurepaire: ¶ 0059 showing multiple deliveries to the vehicle to respective compartments in the vehicle), 

With respect to the limitations: 
a combination of types of packages that are permitted to be accommodated at the same time into the one vehicle cabin of the plurality of vehicles is set in advance as a predetermined setting, and the processor selects a vehicle for collection and delivery based on the predetermined setting
Beaurepaire teaches that a plurality of packages can be delivered to a vehicle the same day (Beaurepaire ¶ 0059) as above and further teaches the vehicle being selected based on item characteristics such as size, weight, fragility, or perishability (Beaurepaire: ¶ 0048, ¶ 0050, ¶ 0070-0072), but Beaurepaire/Qian/Rosen do not explicitly teach selection based on specification of packages that can be stored together in a vehicle. However, Rhyu teaches a server determining bundled items that can be loaded together on a same vehicle based on a capacity loadable on a vehicle (Rhyu: ¶ 0055-0058 and ¶ 0137), which in view of the combined teachings of Beaurepaire/Qian/Rosen would render obvious selecting the destination vehicle based on the capacity of the vehicle to receive the bundled items. At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of items that can be bundled within the load capacity of a vehicle of Rhyu in the system of Beaurepaire/Qian/Rosen (such that the vehicle selection discussed by Beaurepaire takes into account a load of the bundled items in comparison with a capacity of the vehicle) with a reasonable expectation of success of arriving at the claimed invention, with the motivation to ensure bundled items do not exceed a weight and a volume capacity of a vehicle (Rhyu: ¶ 0058).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628